                     Case 1:20-cv-09238-LGS Document 51 Filed 03/26/21 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 ROBERT G. LOPEZ,                                                 :
                                              Plaintiff,          :
                                                                  :            20 Civ. 9238 (LGS)
                            -against-                             :
                                                                  :                  ORDER
 FASHION NOVA, INC., et al.,                                      :
                                              Defendants.         :
 ------------------------------------------------------------     X

        WHEREAS, on January 14, 2021, pro se Plaintiff did not appear at a pre-motion conference as directed by

the Court at Dkt. No. 33.

        WHEREAS, on February 11, 2021, Plaintiff did not appear at a conference regarding Defendant TP

Apparel, LLC’s motion to dismiss as directed by the Court at Dkt. No. 40.

        WHEREAS, this case has been dismissed as to Defendants Zara USA, Inc., Bonfire Funds, Inc., TP

Apparel, LLC and Superdry Retail, LLC. See Dkt. Nos. 29, 30, 44, 50.

        WHEREAS, Plaintiff has not filed an affidavit of service as to the remaining Defendants.

        WHEREAS, on January 14, 2021, the Court directed the parties to file a joint status letter and proposed

case management plan by March 4, 2021, and the parties failed to do so. Dkt. No. 36.

        WHEREAS, on March 5, 2021, the Court directed the parties to file a joint status letter and proposed case

management plan by March 8, 2021, at noon, and the parties failed to do so. Dkt. No. 47.

        WHEREAS, on March 9, 2021, the Court directed Plaintiff to file a letter stating whether he intended to

proceed against the remaining Defendants and warned Plaintiff that if he did not file a letter or a request for

extension by March 16, 2021, that this case would be dismissed for failure to prosecute. Dkt. No. 49.

        WHEREAS, Plaintiff failed to file a letter or a request for extension by March 16, 2021. It is hereby

        ORDERED that this case is dismissed without prejudice as to the remaining Defendants for failure to

prosecute.

The Clerk of Court is respectfully directed to close this case and mail a copy of this order to pro se Plaintiff.



Dated: March 26, 2021
       New York, New York
